DETAILED ACTION

Claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and...103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). 






Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

Specification

The abstract of the disclosure is objected to because the abstract should be in a single page without drawing (Fig. 1A).  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103

The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of 

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Submitted Prior Art Waldock Ian et al. (US 2011199194 A1) in view of Submitted Prior Art Gregory et al. (US 2013078600 A1), Submitted Prior Art Malaya (WO 2016013927 A1) and Submitted Prior Art Yaacov (US 2014099613 A1).

As per claims 1 and 7, Waldock Ian et al., teaches a programmable robot (see 10 - fig. 1) for educational purposes (see paragraph [0021]) comprising:
a.    a body comprising a drive system adapted for, in operation, causing said robot to move, at least one information acquisition device configured to acquire information from an external information carrying element (see 22 and 24 - fig. 1; paragraphs [0028], [0033]), and a first connection element (fig.1 obviously discloses a first connection element to connect the body to the head), and

c. the body and the head are adapted to be coupled to one another by connecting the first connection element and the second connection element to one another (see obvious from paragraph [0028] and fig.1 since the programmable toy robot is implemented in the form of a humanoid robot with movable body parts).
The subject-matter of claim 1 therefore differs from Waldock Ian et al. in that:
a.    the control system is comprised in the head of the programmable robot; and
b.    the coupling via the first and second connections between the body and the head is detachable.

Waldock Ian et al. discloses a programmable robot for educational purposes, in particular for children. It is well known that this type of robot consists of several body parts to be assembled in a kit, as exemplified in Gregory et al. (see Gregory’s et al. paragraph [0100]) or Malaya (Malaya’s page 4, line 29 - page 5, line 11). In this case, the coupling between the body and the head is obviously detachable, as described in Gregory et al. (see Gregory’s et al. paragraph [0100]).

As per claims 2, 5, 8, 9, 12: storing data that relate to a predetermined education topic in the data storage element of a robot and implementing wheels on the robot constitute usual design practice, as explicitly disclosed in Yaacov et al. (see Yaacov’s et al. paragraph [0005]; fig. 1).

As per claims 3, 4, 10, 11: Gregory’s et al. discloses connection elements comprising magnets, an electrical energy source for the robot (see Gregory’s et al. paragraphs [0077], [0100]; fig.3).

Gregory’s et al. per claims 6, 13: Waldock Ian et al. discloses an information acquiring device that comprises a near field communication device configured to register a tag (see paragraph [0028]).

As per claims 14 and 15: implementing a robot with interchangeable heads, each being detachably coupled, one at a time to the body and each relating to a predetermined education topic is straightforward (the above limitations are rejection under the same rationale presented above).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B